Citation Nr: 0030678	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  96-05 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected coccydynia, currently rated as 10 percent 
disabling.

2. Entitlement to an increased disability evaluation for 
service-connected pilonidal sinus, currently rated as 30 
percent disabling.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.

4.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his bother


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from May 1976 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied an 
increased disability evaluation in excess of 10 percent for 
the appellant's service-connected coccydynia and denied an 
increased (compensable) disability evaluation for the 
appellant's service-connected pilonidal sinus.  Thereafter, 
the appellant filed a timely notice of disagreement and 
substantive appeal addressing both of these issues.

In January 1998, the Board remanded this case for examination 
of the appellant's conditions and medical opinions.  The 
Board also referred to the RO the appellant's newly raised 
claims for service connection for depression and a claim for 
total disability based upon individual unemployability.

In April 1998, the RO issued a rating decision that, in 
pertinent part, denied the appellant's claim for entitlement 
to a total disability rating on the basis of individual 
unemployability due to service-connected disabilities.  
Thereafter, the appellant timely filed a notice of 
disagreement and substantive appeal concerning this issue.

In June 1998, the RO issued a rating decision that granted 
service connection for dysthymia and assigned thereto an 
initial disability evaluation of 30 percent, effective 
February 1998.  Accordingly, the appellant's appeal with 
respect to this issue is deemed to be satisfied.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  The RO's June 1998 rating decision also 
confirmed and continued the denial of the appellant's claim 
for entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.  

In October 1998, the appellant filed claims seeking 
entitlement to service connection for a neurological disorder 
and for a right hip condition, claimed on a direct basis and 
secondary to his service-connected disabilities.  In October 
1999, the RO issued a rating decision that denied both of 
these claims.  Thereafter, the appellant filed a timely 
notice of disagreement and substantive appeal concerning 
solely the issue of service connection for a right hip 
disorder.

In October 1999, the appellant filed a claim for service 
connection for post traumatic stress disorder.  A review of 
the claims file reveals no further information as to the 
current status of this claim.  Accordingly, this issue is 
referred to the RO for development as appropriate.


REMAND

A. Veterans Claims Assistance Act of 2000

On November 9, 2000, while the veteran's claims in this case 
were pending on appeal at the Board, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which has eliminated the 
requirement that a claimant submit a "well grounded" claim 
and has redefined VA's duty to assist.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

Under the newly enacted legislation, the Secretary must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A(a)).
The Secretary must also indicate which part of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  Id. (to be 
codified at 38 U.S.C.A. § 5103(a)).  

A letter from the veteran, dated in July 2000, indicated that 
"important documents from private doctors are 'missing' from 
my file."  Without any further clarifying information, the 
Board concludes that the newly enacted Veterans Claims 
Assistance Act of 2000 requires that this case be remanded 
back to the RO to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  Accordingly, the RO should 
contact the veteran requesting that he identify all 
additional evidence not presently within his claims file.  
The RO should also request information from the veteran 
concerning any additional medical treatment he may have 
received during this appeal.

B. Total Rating Based On Individual Unemployability (TDIU)

Because this issue is, in part, dependent on the level of 
disability assigned to each of the veteran's service-
connected disabilities, which will be readjudicated following 
completion of further development required by this remand, 
the Board is of the opinion that, in order to accord the 
veteran due process, the RO should have the opportunity to 
again consider entitlement to a total disability rating. See 
Harris v. Derwinski, 1 Vet. App. 180 (1991), 38 U.S.C.A. § 
7105(c) (West 1991) (inextricably intertwined claims).

A claim for individual unemployability must be fully 
developed as discussed in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994); Vettese v. Brown, 7 Vet. App. 31, 35 (1994).  
Thus, prior to readjudicating the veteran's TDIU claim, the 
RO should attempt to obtain any additional records added to 
the veteran's Chapter 31 vocational rehabilitation files. See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The RO should also request updated employment information 
from the veteran.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:
 
1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him during the pendency of this 
appeal for his service-connected 
pilonidal sinus, coccydynia and dysthymia 
and any other condition for which he is 
claiming service connection.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.

2. The RO should have the veteran 
complete an updated employment report, 
detailing all sources of income, 
applications for employment, and any jobs 
held during the course of this appeal.

3.  The RO should obtain copies of any 
additional documents, not previously 
considered, which have been added to the 
veteran's Chapter 31 vocational 
rehabilitation files, including all 
counseling and work- study records, and 
such should be associated with the claims 
folder for the duration of the appeal.

4.  A social and industrial survey should 
be conducted. The veteran's former 
employers, family members, former co-
workers, members of the community and the 
appellant should be interviewed to the 
extent possible. Interview by telephone 
is acceptable.  The purpose of this 
survey is to obtain information upon 
which to assess the impact of the 
appellant's service-connected 
disabilities on his ability to secure or 
follow a substantially gainful 
occupation.

5.  After reviewing the veteran's claims 
file, the RO should conduct any 
additional development, including 
examinations and/or information requests, 
it feels is necessary or desirable to 
proper evaluate the appellant's claims. 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

7.  The RO should readjudicate the 
veteran's claims remaining on appeal in 
light of all new evidence added to the 
file as a result of the foregoing 
development.  In doing so, the RO should 
review the newly enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which not 
requires development regarding available 
medical records, but also requires an 
examination and/or a nexus opinion in 
applicable instances.  Subsequently, the 
RO should readjudicate the veteran's 
claim for a total disability rating based 
on individual unemployability due to his 
service-connected disabilities.  In this 
regard, the RO should evaluate whether 
the veteran's prior employment history 
involves marginal employment or 
employment in a protective environment.  
The applicable provisions of 38 C.F.R. §§ 
3.321, 3.340, 3.341, and 4.16 (2000) 
should also be considered.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 8 -


